Citation Nr: 1413357	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  13-11 986	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in an August 1997 Board decision, which denied service connection for schizophrenia.

(The issues of entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to September 4, 2001, and an effective date earlier than February 2, 2003, for the grant of service connection for schizophrenia and assignment of a 100 percent disability rating are the subject of a separate decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1977 to August 1983 and had periods of active duty for training (ACDUTRA) in the Air Force Reserves from May 1984 to March 1988.

This case concerns his motion to revise or reverse a prior August 1997 Board decision on the basis of CUE.

A previous CUE motion was denied by the Board in February 2000.  Once there is a final decision on a motion relating to a prior Board decision on an issue, that prior decision on that issue is no longer subject to revision on the grounds of CUE.  Subsequent motions relating to that prior decision on that issue shall be dismissed with prejudice.  38 C.F.R. § 20.1409(c) (2013).  In this case, although a February 2000 Board decision denied an earlier CUE motion, it is clear from reading that decision that the Board was actually dismissing the motion without prejudice as the Veteran failed to plead with the requisite specificity.  As such, notwithstanding 38 C.F.R. § 20.1409(c), the Board concludes that it has jurisdiction to address the Veteran's CUE allegations again.  

Although a hearing for the purpose of argument was not held pursuant to 38 C.F.R. § 20.1405(c), the Veteran provided testimony that raised CUE at a February 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  By an August 1997 decision, the Board denied service connection for schizophrenia and the Veteran did not appeal; a motion for reconsideration was denied in February 1998; and a February 2000 Board decision found that a valid claim raising CUE in the previous decision had not been raised. 

2.  The Veteran has not alleged that either the correct facts as they were known at the time of the August 1997 Board decision that denied service connection for schizophrenia were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.


CONCLUSION OF LAW

The Veteran's claim of CUE in the August 1997 Board decision that denied service connection for schizophrenia is not a valid claim.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  However, VA's notice and assistance requirements are not applicable to requests for revision of a final decision based on CUE because the matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 (2001).  

II.  Analysis

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  Motions which fail to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) shall be dismissed without prejudice to refiling.

In the implementing regulation, CUE is defined as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) the Secretary's failure to fulfill the duty to assist, or; (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the Court has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

"It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

Based on a review of the evidence, the Board concludes that a valid CUE claim has not been raised.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  In this case, the extent of the Veteran's CUE allegations is the representative's affirmative to answer to the question at the February 2013 hearing of whether the Veteran believed that there was clear and unmistakable error when his initial claim was denied.  February 2013 Hearing Transcript (T.) at 13.  In their March 2014 brief, the Veteran's representative argued that the Board failed to consider the Veteran's SSA records showing a diagnosis of schizophrenia.  A review of the evidence shows that the Veteran's SSA records had not been obtained at the time of the August 1997 Board decision.  However, failure in VA's duties to assist, such as obtaining SSA records, does not rise to the level of CUE.  38 C.F.R. § 20.1403; Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding that a breach of a duty to assist cannot constitute CUE).
Therefore, after reviewing the Veteran's testimony and his representative's statement, the Board finds that the Veteran has not clearly and specifically alleged errors of fact or law that would have changed the Board's August 1997 decision but for the alleged error.  As such, the Board concludes that a valid CUE claim has not been raised.  

The Court has held that CUE claims that are denied based on the absence of legal merit or lack of entitlement under the law should be dismissed without prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393 (2006).  Accordingly, the issue of whether there was CUE in the August 1997 Board decision is dismissed without prejudice.  In dismissing this claim without prejudice, the Board wishes to remind the Veteran that he is able to file a new CUE motion in the future.  


ORDER

The claim of CUE in an August 1997 Board action that denied service connection for schizophrenia is dismissed without prejudice.



                       ____________________________________________
MICHAEL MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



